Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Asaba for the "INFORMATION PROCESSING SYSTEM, EDGE DEVICE, AND INFORMATION PROCESSING DEVICE” filed 04/14/2021 has been examined.  This application Claims Priority from Provisional Application 62941164, filed 11/27/2019.  This application claims foreign priority to 2020-123608, filed 07/20/2020 in Japan.  Claims 1-11 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	Claim Objections
 3.       Claims 1, 4, 6, 7, 10 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 
						
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      Claims 1, 7, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramasubramanian et al. (US#10,270,645) in view of Wu et al. (US#10,601,728).
Regarding claims 1, 7, 10, the references disclose a novel system and apparatus for service cluster scheduling and traffic monitoring in a software-defined data center (SDDC), according to the essential features of the claim.  Ramasubramanian et al. (US#10,270,645) discloses an information processing system comprising: a plurality of edge devices; and a plurality of information processing devices (see Figs. 1, 6-7), wherein two or more information processing devices included in the plurality of information processing devices perform processing data acquired by each of the plurality of edge devices in a distributed manner (Fig. 1; 6, 7; Col. 4, line 50 to Col. 5, line 18 : Edge switches E1, E2, E3, E4, E5 and end hosts may be implemented using network racks 110, 112, and 113 that are coupled to core switches core C1, C2, C3), the plurality of edge devices includes: a first edge device configure to transmit first data to a first information processing device included in the plurality of information processing device, transmit second data to a second information processing device included in the plurality of information processing device, and when detecting a failure of the first information processing device, transmit the first data to the second information processing device instead of the first information processing device (Fig. 1; 6, 7; Col. 8, line 32 to Col. 10, line 27: network having switches that may be controlled by a controller to handle link aggregation failover), and a second edge device configured to transmit a first amount of data to the second information processing device, transmit a second amount of data to a third information processing device included in the plurality of information processing device (Figs. 15-16; Col. 16, line 21 to Col. 17, line 34:controller in configuring switches to perform link aggregation failover).
However, Ramasubramanian et al. (US#10,270,645) does not disclose expressly the step when detecting that a total amount of the data transmitted to the second information processing device increases due to the failure, decrease the first amount and increase the second amount.  In the same field of endeavor, Wu et al. (US#10,601,728) teaches in Fig. 5 a schematic diagram illustrated the service cluster traffic distribution in the SDDC, in which the SDN controller follows a serving node load balancing principle, and customizes a packet forwarding flow table to instruct a switch to direct user traffic to a specified serving node. The switch receives the forwarding flow table delivered by the SDN controller, and distributes traffic according to an instruction of the forwarding flow table (see also Fig. 2; Col. 13, line 48 to Col. 14, line 47: SDN controller 30 implements a scheduling and decision function of load balancing technology).
One skilled in the art would have recognized the need for effectively and efficiently service cluster scheduling and traffic monitoring in a software-defined data center (SDDC), and would have applied Wu’s service cluster traffic distribution utilizing load balancing technology into Ramasubramanian’s communications networks having network switches that are controlled by a controller.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Wu’s software defined data center (SDDC) and service cluster scheduling and traffic monitoring method therefor into Ramasubramanian’s systems and methods for handling link aggregation failover with a controller with the motivation being to provide a method and system for providing an information processing system, edge device, and information processing device.
Allowable Subject Matter
6.	Claims 2-6, 8-9, 11 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first edge device notifies, when transmitting the first data to the second information processing device instead of the first information processing device, the second information processing device of information indicating an amount of the first data and an amount of the second data transmitted to the second information processing device, and the second edge device receives, from the second information processing device, information indicating a total amount of the data received by the second information processing device from two or more edge devices included in the plurality of edge devices; wherein the second edge device decreases the first amount and increases the second amount when a total amount of the data received by the second information processing device is larger than a first threshold and a total amount of the data received by the third information processing device is smaller than a second threshold, as specifically recited in the claims.   
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kini et al. (US#10,873,476) is cited to show networks with multiple tiers of switches.
The Lijenstolpe et al. (US#8,923,296) shows system and methods for managing network packet forwarding with a controller.
The Sherwood et al. (US#9,264,295) shows systems and methods for forwarding broadcast network packets with a controller.
The Adams et al. (US#9,185,056) shows system and methods for controlling network traffic through virtual switches.
The Naiksatam et al. (US#9,548,896) shows systems and methods for performing network service insertion.
The Ramasubramanian et al. (US#9,548,900) shows systems and methods for forwarding network packets in a network using network domain topology information.
The Maier et al. (US#10,250,529) shows methods and systems for performing logical network forwarding using a controller.
The Wang et al. (US#9,356,838) shows systems and methods for determining network forwarding paths with a controller.
The Wu et al. (US#11,237,858) shows software defined data center, and deployment method for service cluster therein.
The Wu et al. (US#10,601,728) shows software defined data center, and service cluster scheduling and traffic monitoring method therefor.
The Dwarakanathan (US#10,791,018) shows fault tolerant stream processing.
The Fujita et al. (US#8,295,160) shows data communication system, device and method of detecting a failure on an access line in a network.
The Howard et al. (US#8,369,212) shows network path validation based on user-specified criteria.
The Mor et al. (US#6,917,986) shows fast failure protection using redundant network edge ports.
The Agarwal et al. (US#9,112,794) shows dynamic multipath forwarding in SDDCN.
The Bommareddy et al. (US#6,772,226) shows VPN device clustering using a network flow switch and a different MAC address for each VPN device in the cluster.

9.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/18/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477